Title: To Thomas Jefferson from Matthew Walton, 21 December 1807
From: Walton, Matthew
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Springfield Kentucky 21st Dcr 1807
                        
                        The Vacancy that is occationed by the death of Judge Davis of Indiana a number of us are Verry ancious Shou’d
                            be filled by the appointment of mr Richard Cocke one of the Commissioners of the orleans Territory this Appointment
                            Carreys him two far South, It woud be much more pleasing to him to be settled in a more north Climate and in fact Indiana
                            is a County he has always had his eye on, & am Shure he woud fill the appointment of Judge with propiety he is a
                            firm Republican & Such they Want in that County, & he is attentive to his employment if he meets with your
                            approbation I am convinced you will have no cause to regret it
                        Yours with esteem
                        
                            Matthew Walton
                            
                        
                    